Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.
Response to Amendment
The Amendment filed Aug. 30, 2021 has been entered. Claims 1-12 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (JP2013220719A, English translation provided), hereafter Hasegawa’719, in view of Kentaro et al (JP2013119282A, English translation provided), further in view of Higuchi et al. (US 2013/0292017).
Regarding claim 1, Hasegawa’719 discloses, as illustrated in Fig. 5, a heavy duty tire (for construction vehicle (pg. 1, line 11)) comprising a tread portion (Fig. 5, item 5).  Hasegawa’719 discloses that, in the tire the tread portion is partitioned into a plurality of portions (as shown in Fig. 5) by a widthwise (lateral) groove (Fig. 5, items 6, 8a and 8b) extending in a tire widthwise direction, and at least one of a circumferential groove (Fig. 5, items 7 and 9) extending in a tire circumferential direction and a tread end (Fig. 5, item TE) that is an end portion of the tread portion,
the circumferential grove and the widthwise groove are formed on at least one side of a tire equator line (Fig. 5, item CL) (as shown),
the widthwise groove is composed of a first inner width groove (Fig. 5, item 8a), which opens to the circumferential groove (at both inner and outer ends), extends inward in the tire widthwise direction, and reaches the tire equator line (at the inner end), and a first outer widthwise groove (Fig. 5, item 6), which is wider than the first inner widthwise groove (Although the grove width of the lateral groove 6 is not particularly limited, it is preferably 10 mm or more in the case of a very large radial tire such as a pneumatic tire for construction vehicles (pg. 7, lines 256-258); Further, the groove widths of the sub-grooves 8a and 8b are not limited, but in the case of an ultra-large radial tire such as a pneumatic radial tire for construction vehicles, a thinner one is preferable (pg. 7, lines 261-263); Thus, the width of the groove 6 is larger than the width of the groove 8a), opens to the circumferential groove (as shown in Fig. 5) at a position opposed to the first inner widthwise groove, and extends outward in the tire widthwise direction, and are arrayed (there is a plurality of groove 6) in the tire circumferential direction, 
the first inner widthwise groove has an inflection point (Fig. 5, dotted line spaced apart by item C) where a direction of a convex or concave with respect to the tire circumferential direction changes (as shown in Fig. 5), extends from the inflection point to the tire equator line with an angle against the tire widthwise direction becoming smaller toward the tire equator line (due to the bending orientation of the groove 8a after the inflection point toward the equator line (the second portion of the groove 8a), it is obvious that the angle against the tire widthwise direction becoming smaller toward the tire equator line), and has a curved convex shape toward a tire normal rotation direction side from the inflection point to the circumferential groove (as shown in Fig. 5),  
In the teachings of Hasegawa’719 the bending of the first portion of the first inner widthwise groove (8a) is smaller toward the tire equator line, but does not have a curved convex shape of the first inner widthwise groove toward a side opposite to the tire normal rotation direction.
In the same field of endeavor, pneumatic tire, Kentaro discloses that, as illustrated in Fig. 2, there is an inflection point for the grooves 32a to 32e.  There are two curved convex shapes for the first inner widthwise grooves (Fig. 2, items 32a to 32e) and one is toward a side opposite to the tire normal rotation direction and another is toward a tire normal rotation direction side.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Kentaro to provide an inflection point to the inner widthwise grooves. Doing so would be possible to reduce noise during running of the tire, as recognized by Kentaro (pg. 2, line s38-39).
However, Hasegawa’719 does not disclose that, a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction while being inclined toward from the circumferential groove to the tread end and a groove wall forming the first outer widthwise groove bends to a direction along the tire widthwise direction at an intermediate position so the first outer widthwise groove extends with the groove width becoming  larger from the intermediate position toward the outer side in the tire widthwise direction. 
In the same field of endeavor, pneumatic tire, Higuchi discloses that, as illustrated in Fig. 2A, each shoulder lateral groove 10 has a first groove edge 10x (i.e. a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction) at the side of the circumferential first side S1. The shoulder lateral groove 10 extends from the shoulder main groove to axially outwardly of the tire beyond the tread edge Te in order to improve drainage performance ([0036], lines 1-5). Higuchi discloses that, the first outer widthwise groove (Fig. 2, item 10 ([0019])) comprises an axially inner narrow portion 10a and an axially outer wide portion 10b having a groove width larger than that of the inner narrow portion 10a ([0037]). Thus, Higuchi discloses a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction while being inclined toward from the circumferential groove to the tread end (Fig. 2A, item 10x) and a groove wall forming the first outer widthwise groove bends to a direction along the tire widthwise direction at an intermediate position so the first outer widthwise groove extends with the groove width becoming  larger from the intermediate position toward the outer side in the tire widthwise direction (Fig. 2A, item 10b).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Higuchi to provide that a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction while being inclined toward from the circumferential groove to the tread end and a groove wall forming the first outer widthwise groove bends to a direction along the tire widthwise direction at an intermediate position so the first outer widthwise groove extends with the groove width becoming larger from the intermediate position toward the outer side in the tire widthwise direction. Doing so would be possible to effectively drain the water using the axially outer wide portion 10b and additionally, tire noise due to the shoulder lateral 10 is reduced, since the axially inner narrow portion 10a has a small groove width so that resonance noise is prevented, as recognized by Higuchi ([0037]).     
Regarding claim 2, Hasegawa’719 discloses that, as illustrated in Fig. 5, in the heavy load tire, the inflection point is arranged within a predetermined area (between the circumferential grooves 7 and 9 in the tire widthwise direction (as shown).
Regarding claim 3, Hasegawa’719 discloses that, as illustrated in Fig. 4, in the heavy duty tire a high angle belt (Fig. 4, items 3a, 3b and 3c) is arranged in a belt layer arranged on an inner side in the tire radial direction than the tread portion, and the inflection point is arranged in a tire widthwise area within a certain value of a tread width from a high angle belt end as a widthwise center in tread surface view. 
 Hasegawa’719 as applied to claim 3 above teaches the inflection point is near the edge of the central tread portion C (as shown in Fig. 5) but does not specifically teach how much the inflection point arranged in a tire widthwise area within a tread width from a high angle belt end as a widthwise center in tread surface view will be. Hasegawa’719 discloses that both ends in the tire width direction of the first and second belt layers 3a (here, belt 3a is a high angle belt) and 3b from the tire radial direction are regions of 20% or more and 40% or less of the tread width TW with the tire equatorial plane as the center (pg. 4, lines 128-130). Majorly based on how big the central tread portion especially with the features of the land portion 10a for suppressing uneven wear, it is reasonable to say that the location of the inflection point is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the inflection point is arranged in a tire widthwise area within 1/8 of a tread width from a high angle belt end as a widthwise center in tread surface view) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for suppressing uneven wear of the tire.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasegawa et al, hereafter Hasegawa’719, Kentaro et al and Higuchi as applied to claim 1 above, further in view of Numata (US Patent No. 10,252,579).
Regarding claim 4, the combination of Hasegawa, hereafter Hasegawa’719 and Kentaro discloses the heavy load tire. However, the combination does not explicitly disclose a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees. 
In the same field of endeavor, pneumatic tire, Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire, each angle β of the middle inclined groove 31 and the middle inclined sipe 32 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably from 5 to 20 degrees, for example (col. 9, lines 44-46). Further, Numata discloses that, as shown in Fig. 2, each angle α of the first center inclined sipe 21 and the second center inclined sipe 22 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably larger than each angle ϒ of the shoulder inclined groove 41 and the shoulder inclined sipe 42 (i.e. one of the widthwise groove) with respect to the tire axial direction (col. 11, lines 24-29). Numata discloses that, as shown in Fig. 2, in addition, the angle ϒ is preferably larger than the angle β (5 to 20 degrees) of each of the middle inclined groove 31 and the middle inclined sipe 32 with respect to the tire axial direction (col. 11, lines 33-36). In summary, Numata discloses that, as illustrated in Fig. 2, a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)
 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Numata to provide a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees.  Doing so would be possible to improve the drainage from the shoulder land portion and the wet performance, as recognized by Numata (col. 11, lines 24-39).
Regarding claim 5, Hasegawa’719 discloses the heavy duty tire having the first outer widthwise groove in the shoulder region of the tire. However, Hasegawa’719 does not disclose the second outer widthwise groove in the shoulder region of the tire. Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire a second outer widthwise groove (i.e. a plurality of shoulder inclined sipes 42 (col. 10, line 2)), which is narrower than the first outer widthwise groove (i.e. a plurality of shoulder inclined grooves 41 (a) and (b) (col. 10, line 1)), open to the circumferential groove (i.e. a pair of shoulder main grooves 12 (col. 4, line 36)), and extends outward in the tire widthwise direction, is arranged between the first outer widthwise grooves adjacent to each other in the tire circumferential direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Numata to provide the second outer widthwise groove in the shoulder region of the tire.  Doing so would be possible to improve the drainage from the middle land portion to the tread grounding end, as recognized by Numata (col. 3, lines 1-8).
Regarding claim 6, Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire a second inner widthwise groove (i.e. a plurality of middle inclined grooves 31 (col. 7, lines 58-59) and (half) a plurality of first center inclined sipes 21 (col. 6, line 27)), opens to the circumferential groove (e.g. a pair of shoulder main grooves 12 (col. 4, line 36)), and reaches the tire equator line, is arranged between first inner widthwise grooves (i.e. a plurality of middle inclined sipes 32 (col. 7, lines 59-60)) adjacent to each other in the tire circumferential direction, and an opening position of the second outer widthwise groove (i.e. the sipe 42) to the circumferential groove (i.e. the main groove 12) is set to a position shifted in the circumferential direction from an opening position of the second inner widthwise groove (i.e. the sipe 31a or 31b) to the circumferential groove.       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Numata to provide the second outer widthwise groove in the shoulder region of the tire.  Doing so would be possible to improve the drainage from the middle land portion to the tread grounding end, as recognized by Numata (col. 3, lines 1-8).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al, hereafter Hasegawa’719, in view of Kentaro et al., further in view of Higuchi.
Regarding claim 7, Hasegawa’719 disclose, as illustrated in Fig. 5, a heavy duty tire (for construction vehicle (pg. 1, line 11)) comprising a tread portion (Fig. 5, item 5).  Hasegawa’719 discloses that, in the tire the tread portion is partitioned into a plurality of portions (as shown in Fig. 5) by a widthwise (lateral) groove (Fig. 5, items 6, 8a and 8b) extending in a tire widthwise direction, and at least one of a circumferential groove (Fig. 5, items 7 and 9) extending in a tire circumferential direction and a tread end (Fig. 5, item TE) that is an end portion of the tread portion,
the circumferential grove and the widthwise groove are formed on at least one side of a tire equator line (Fig. 5, item CL) (as shown),
the widthwise groove is composed of a first inner width groove (Fig. 5, item 8a), which opens to the circumferential groove (at both inner and outer ends), extends inward in the tire widthwise direction, and reaches the tire equator line (at the inner end), and a first outer widthwise groove (Fig. 5, item 6), which is wider than the first inner widthwise groove (Although the grove width of the lateral groove 6 is not particularly limited, it is preferably 10 mm or more in the case of a very large radial tire such as a pneumatic tire for construction vehicles (pg. 7, lines 256-258); Further, the groove widths of the sub-grooves 8a and 8b are not limited, but in the case of an ultra-large radial tire such as a pneumatic radial tire for construction vehicles, a thinner one is preferable (pg. 7, lines 261-263); Thus, the width of the groove 6 is larger than the width of the groove 8a), opens to the circumferential groove (as shown) at a position opposed to the first inner widthwise groove, and extends outward in the tire widthwise direction, and are arrayed (there is a plurality of groove 6) in the tire circumferential direction, 
the first inner widthwise groove has an inflection point (Fig. 5, dotted line spaced apart by item C) where a direction of a convex or concave with respect to the tire circumferential direction changes (as shown), extends from the inflection point to the tire equator line with an angle against the tire widthwise direction becoming smaller toward the tire equator line (due to the bending orientation of the groove 8a after the inflection point toward the equator line (the second portion of the groove 8a), it is obvious that the angel against the tire widthwise direction becoming smaller toward the tire equator line), and has a curved convex shape toward a side to the tire normal rotation direction from the inflection point to the circumferential groove (as shown), and
a groove wall (see Fig. 6 (D-D’ section)) forming the first outer widthwise groove on a side opposite to a tire normal rotation direction extends outward in the tire widthwise direction while being inclined toward a side opposite to the tire normal rotation direction (as shown in Fig. 5).  
In the teachings of Hasegawa’719 the bending of the first portion of the first inner widthwise groove (8a) is smaller toward the tire equator line, but does not have a curved convex shape of the first inner widthwise groove toward a side opposite to the tire normal rotation direction. 
In the same field of endeavor, pneumatic tire, Kentaro discloses that, as illustrated in Fig. 2, there is an inflection point for the grooves 32a to 32e. There are two curved convex shapes for the first inner widthwise grooves (Fig. 2, items 32a to 32e) and one is toward a side opposite to the tire normal rotation direction and another is toward a tire normal rotation direction side.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Kentaro to provide an inflection point to the inner widthwise grooves having two curved convex shapes. Doing so would be possible to reduce noise during running of the tire, as recognized by Kentaro (pg. 2, line s38-39).
However, Hasegawa’719 does not disclose that, a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction while being inclined toward from the circumferential groove to the tread end and a groove wall forming the first outer widthwise groove bends to a direction along the tire widthwise direction at an intermediate position so the first outer widthwise groove extends with the groove width becoming  larger from the intermediate position toward the outer side in the tire widthwise direction. 
In the same field of endeavor, pneumatic tire, Higuchi discloses that, as illustrated in Fig. 2A, each shoulder lateral groove 10 has a first groove edge 10x (i.e. a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction) at the side of the circumferential first side S1. The shoulder lateral groove 10 extends from the shoulder main groove to axially outwardly of the tire beyond the tread edge Te in order to improve drainage performance ([0036], lines 1-5). Higuchi discloses that, the first outer widthwise groove (Fig. 2, item 10 ([0019])) comprises an axially inner narrow portion 10a and an axially outer wide portion 10b having a groove width larger than that of the inner narrow portion 10a ([0037]). Thus, Higuchi discloses a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction while being inclined toward from the circumferential groove to the tread end (Fig. 2A, item 10x) and a groove wall forming the first outer widthwise groove bends to a direction along the tire widthwise direction at an intermediate position so the first outer widthwise groove extends with the groove width becoming  larger from the intermediate position toward the outer side in the tire widthwise direction (Fig. 2A, items 10a and 10b).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Higuchi to provide that a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction while being inclined toward from the circumferential groove to the tread end and a groove wall forming the first outer widthwise groove bends to a direction along the tire widthwise direction at an intermediate position so the first outer widthwise groove extends with the groove width becoming larger from the intermediate position toward the outer side in the tire widthwise direction. Doing so would be possible to effectively drain the water using the axially outer wide portion 10b and additionally, tire noise due to the shoulder lateral 10 is reduced, since the axially inner narrow portion 10a has a small groove width so that resonance noise is prevented, as recognized by Higuchi ([0037]).     
Regarding claim 8, Hasegawa’719 discloses that, as illustrated in Fig. 5, in the heavy load tire, the inflection point is arranged within a predetermined area (between the circumferential grooves 7 and 9 in the tire widthwise direction (as shown in Fig. 5).
Regarding claim 9, Hasegawa’719 discloses that, as illustrated in Fig. 4, in the heavy duty tire a high angle belt (Fig. 4, items 3a, 3b and 3c) is arranged in a belt layer arranged on an inner side in the tire radial direction than the tread portion, and the inflection point is arranged in a tire widthwise area within a certain value of a tread width from a high angle belt end as a widthwise center in tread surface view. 
 Hasegawa’719 as applied to claim 9 above teaches the inflection point is near the edge of the central tread portion C (as shown in Fig. 5) but does not specifically teach how much the inflection point arranged in a tire widthwise area within a tread width from a high angle belt end as a widthwise center in tread surface view will be. Hasegawa’719 discloses that both ends in the tire width direction of the first and second belt layers 3a (here, belt 3a is a high angle belt) and 3b from the tire radial direction are regions of 20% or more and 40% or less of the tread width TW with the tire equatorial plane as the center (pg. 4, lines 128-130). Majorly based on how big the central tread portion especially with the features of the land portion 10a for suppressing uneven wear, it is reasonable to say that the location of the inflection point is a result effective variable.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the inflection point is arranged in a tire widthwise area within 1/8 of a tread width from a high angel belt end as a widthwise center in tread surface view) as a result of routine optimization of the result effective variable of the tread deformation in an effort to increase contact area of the tire for suppressing uneven wear of the tire.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasegawa et al, hereafter Hasegawa’719, Kentaro et al and Higuchi as applied to claim 7 above, further in view of Numata.
Regarding claim 10, the combination of Hasegawa, hereafter Hasegawa’719 and Kentaro discloses the heavy load tire. 
However, the combination does not explicitly disclose a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees. 
In the same field of endeavor, pneumatic tire, Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire, each angle β of the middle inclined groove 31 and the middle inclined sipe 32 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably from 5 to 20 degrees, for example (col. 9, lines 44-46). Further, Numata discloses that, as shown in Fig. 2, each angle α of the first center inclined sipe 21 and the second center inclined sipe 22 (i.e. one of the widthwise groove) with respect to the tire axial direction is preferably larger than each angle ϒ of the shoulder inclined groove 41 and the shoulder inclined sipe 42 (i.e. one of the widthwise groove) with respect to the tire axial direction (col. 11, lines 24-29). Numata discloses that, as shown in Fig. 2, in addition, the angle ϒ is preferably larger than the angle β (5 to 20 degrees) of each of the middle inclined groove 31 and the middle inclined sipe 32 with respect to the tire axial direction (col. 11, lines 33-36). In summary, Numata discloses that, as illustrated in Fig. 2, a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)
 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.
 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Numata to provide a maximum value of an angle formed by the widthwise groove and the tire widthwise direction is within a range of 20 to 80 degrees.  Doing so would be possible to improve the drainage from the shoulder land portion and the wet performance, as recognized by Numata (col. 11, lines 24-39).
Regarding claim 11, Hasegawa’719 discloses the heavy duty tire having the first outer widthwise groove in the shoulder region of the tire. 
However, Hasegawa’719 does not disclose the second outer widthwise groove in the shoulder region of the tire. 
Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire a second outer widthwise groove (i.e. a plurality of shoulder inclined sipes 42 (col. 10, line 2)), which would obviously be narrower than the first outer widthwise groove (i.e. a plurality of shoulder inclined grooves 41 (a) and (b) (col. 10, line 1)), open to the circumferential groove (i.e. a pair of shoulder main grooves 12 (col. 4, line 36)), and extends outward in the tire widthwise direction, is arranged between the first outer widthwise grooves adjacent to each other in the tire circumferential direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Numata to provide the second outer widthwise groove in the shoulder region of the tire.  Doing so would be possible to improve the drainage from the middle land portion to the tread grounding end, as recognized by Numata (col. 3, lines 1-8).
Regarding claim 12, Numata discloses that, as illustrated in Fig. 2, in the heavy duty tire a second inner widthwise groove (i.e. a plurality of middle inclined grooves 31 (col. 7, lines 58-59) and (half) a plurality of first center inclined sipes 21 (col. 6, line 27)), opens to the circumferential groove (e.g. a pair of shoulder main grooves 12 (col. 4, line 36)), and reaches the tire equator line, is arranged between first inner widthwise grooves (i.e. a plurality of middle inclined sipes 32 (col. 7, lines 59-60)) adjacent to each other in the tire circumferential direction, and an opening position of the second outer widthwise groove (i.e. the sipe 42) to the circumferential groove (i.e. the main groove 12) is set to a position shifted in the circumferential direction from an opening position of the second inner widthwise groove (i.e. the sipe 31a or 31b) to the circumferential groove.       
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasegawa’719 to incorporate the teachings of Numata to provide the second outer widthwise groove in the shoulder region of the tire.  Doing so would be possible to improve the drainage from the middle land portion to the tread grounding end, as recognized by Numata (col. 3, lines 1-8).
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments in claims 1 and 7 (as amended) that Hasegawa’719 does not disclose that, a groove wall forming the first outer widthwise groove extends linearly outward in the tire widthwise direction while being inclined toward from the circumferential groove to the tread end and a groove wall forming the first outer widthwise groove bends to a direction along the tire widthwise direction at an intermediate position so the first outer widthwise groove extends with the groove width becoming  larger from the intermediate position toward the outer side in the tire widthwise direction, it is persuasive. However, for further consideration, the new ground rejection is presented in view of Higuchi et al. (US 2013/0292017) in this office action.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742